Citation Nr: 1106031	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  06-34 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by dizziness and lightheadedness.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1987 to August 1991.  
He is a Gulf War veteran who earned the Combat Action Ribbon.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, 
that, in pertinent part, denied service connection for dizziness 
and tinnitus.  The case has subsequently been transferred to the 
Seattle, Washington RO.

On appeal in July 2008, the Board remanded the case so that a VA 
examination could be scheduled to determine the nature and 
etiology of the claimed tinnitus and dizziness.

The issues of (1) entitlement to service connection for 
peripheral neuropathy of the lower extremities, bilateral 
shoulder disability, digestive disorder, Gulf War 
syndrome, memory loss, chloracne; (2) entitlement to an 
increased evaluation for irritable bowel syndrome, PTSD, 
an undiagnosed illness manifested by chronic cough, and 
sinus cyst; and (3) whether new and material evidence have 
been submitted to establish service connection for sleep 
apnea, hypertension, a back disability, an undiagnosed 
illness manifested by fatigue, joint problems, and hearing 
loss have been raised by the record.  There has been a 
September 2009 VCAA letter, but these issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for dizzy 
spells/lightheadedness and tinnitus.  Dizzy spells were noted in 
service, and the Veteran contends that his dizzy spells have 
continued since discharge from service.  The Veteran further 
contends that he has experienced intermittent tinnitus since his 
in-service noise exposure during Desert Storm.

At a VA examination in August 1997, the Veteran reported a 
periodic soft ringing tinnitus in the left ear and a loud 
crackling in the right ear brought on by loud noises since 1994.  
He also reported a periodic lightheadedness that was brought on 
by high activity since 1993.  The examiner indicated that "ABR" 
testing was conducted in response to the veteran's history of 
dizziness and elevated and absent reflexes.  The ABR study was 
normal, but the examiner did not offer an opinion as to the 
likely etiology of the Veteran's dizziness.  This examiner did 
not address the Veteran's complaints of tinnitus.  In a November 
1997 addendum to the August 1997 examination report, the examiner 
opined that the Veteran's tinnitus was considered a normal 
auditory process based on the Veteran's report that it was 
present only periodically and triggered only by loud noise/music.  
This examiner did not address the Veteran's complaints of 
dizziness.

A September 2005 VA treatment note shows that the Veteran 
complained of problems with ringing in his ears.  The clinician 
ordered an ENT referral.

An October 2005 private psychosocial examination shows that the 
Veteran reportedly complained of problems with balance and 
coordination "on getting out of the military."

A November 2005 VA treatment record shows that the Veteran was 
evaluated in the ENT clinic for "nasal defects."  At that time, 
he reported "difficulties with intermittent disequilibrium and 
ringing in his ears."  He stated that the disequilibrium lasted 
for seconds and was akin to the feeling one gets when standing up 
too quickly.  He described the ringing as whooshing in character.  
The Veteran denied acute change in hearing associated with the 
disequilibrium and he denied true rotational vertigo.  The 
impression was symptoms consistent with the Veteran's septal 
deflection and symptoms suggestive of allergy, although it is not 
clear if the Veteran's complaints of disequilibrium and tinnitus 
were included in these "symptoms."  

A February 2006 private audiological report shows that the 
Veteran gave a history of  dizziness/imbalance and severe 
ringing.  

The July 2008 remand acknowledged the Veteran's consistent 
complaints of tinnitus and dizziness since service, and noted 
that no examiner had addressed the complaints of tinnitus and 
dizziness collectively.  Accordingly, the Board ordered an 
examination and instructed the examiner to (1) determine if the 
Veteran has a disability manifested by tinnitus and dizziness, 
including, but not limited to Meniere's disease, and (2) opine if 
it is at least as likely as not that any current disability 
manifested by tinnitus and/or dizziness had its onset during 
service or is otherwise related to any injury or disease incurred 
in service. 

A May 2009 QTC examination shows that the Veteran reported 
occasional right tonal tinnitus and disequilibrium since 1992 or 
1993.  He related being nearly incapacitated because of the 
disequilibrium.  However, the examiner wrote that the Veteran 
"reported cession of the tinnitus for the past two years."  The 
examiner, an audiologist, determined that "further medical 
evaluation is warranted to determine the etiology of the 
disequilibrium."

A July 2010 VA Gulf War examination shows that the Veteran first 
noted poor balance in 1991 while stationed in Kuwait.  He 
reported current vertigo and tinnitus.

An August 2010 VA ear disease examination shows that the Veteran 
gave a 1992 onset date for the tinnitus, which he described as 
constant ringing in his ears and crackling caused by loud noises.  
The Veteran also gave a 1992 onset date for 
vertigo/dizziness/balance/gait problems, which occurred monthly 
for minutes or less.  He reported that he does not experience 
vertigo when he uses his nasal spray, but that it can be severe 
if he does not use the spray.  The examiner, a physician 
assistant, stated that she could not provide a nexus opinion with 
respect to the tinnitus and vertigo without resort to mere 
speculation.  She determined that the Veteran needed an audiology 
evaluation to determine the extent of the Veteran's tinnitus and 
an ENT evaluation to determine the extent of the vertigo.

The Board is obligated by law to ensure that the RO complies with 
its directives.  Compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

While the additional delay is regrettable, in order to provide 
the Veteran with every benefit to which he is entitled, an 
additional audiological VA examination and an ENT VA examination 
should be provided.

In addition, in correspondence dated February 2006, the Veteran 
stated that he complained of loss of balance to the Salt Lake 
City VAMC in 2002, and that this problem resulted in a serious 
fall.  The claim file contains treatment records from the Salt 
Lake City VAMC for July and November 2005 only.  During the 
August 2010 VA examination, the Veteran stated that he was 
hospitalized at the Rock Springs VAMC in 2006 for severe balance 
problems.  The claim file contains treatment records from the 
Rock Springs VAMC from September 2005 and April 2007 only.  All 
VA records are constructively of record. Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Therefore, RO should attempt to obtain 
these records.

Finally, there appears to be some question as to the Veteran's 
current representative in this case.  A September 2009 Report of 
Contact shows that the RO had asked the Disabled American 
Veterans (DAV) to review the claim file and clarify some 
unrelated issues.  The DAV representative stated that the Veteran 
"does not want the DAV to represent him anymore and that he has 
his own representative."  The RO contacted the Veteran, who 
confirmed that he had a new representative.  He provided the name 
and number of the individual, but not the address.  The RO stated 
that the DAV would be deleted as the Veteran's representative and 
informed the Veteran that he would receive a VA Form 21-22 in the 
mail, which he would need to complete and return.  A September 
2009 VCAA notice letter requested that the Veteran complete and 
return the enclosed VA Form 21-22.  However, a VA Form 21-22 is 
not listed as one of the enclosures.  A review of the Veteran's 
claim file indicates that there is no current valid VA Form 21-22 
in favor of any accredited agent or service organization.  Nor is 
there a VA Form 21-22 showing that the DAV ever represented him.  
Clarification of representation is needed.


Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran to ascertain his 
intentions regarding representation.  He 
should be advised that there is no current 
VA Form 21-22 in the claim file.  If he 
wishes to be represented by an individual 
or representative, request that he submit 
a properly executed VA Form 21- 22.

2.	Obtain outstanding VA treatment records 
from the VAMC Rock Springs, Wyoming from 
January to December 2006, and from the 
VAMC Salt Lake City, Utah from January to 
December 2002.

3.	Schedule the Veteran for a VA audiological 
examination to determine the nature, 
extent, and etiology of any current 
tinnitus.  The claim folder, and a copy of 
this remand, must be made available to and 
be reviewed by the examiner in conjunction 
with the examination and that review 
should be noted in the examination report.

The examiner should provide an opinion on 
whether it is at least as likely as not 
that any current tinnitus is related to 
acoustic trauma during service.  The 
examiner must accept as fact that the 
Veteran was exposed to acoustic trauma 
during service. 

All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.	Schedule the Veteran for a VA ENT 
examination to determine the nature, 
extent, and etiology of any current 
disequilibrium/dizziness.  The claim 
folder, and a copy of this remand, must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination and that review should be 
noted in the examination report.

The examiner should provide opinions on 
the following:

(a) Whether the Veteran suffers from 
Meniere's disease.

(b) Whether it is at least as likely as 
not that any diagnosed disequilibrium or 
dizziness, to include Meniere's disease, 
had its onset during active service.  The 
examiner must specifically address the 
July 1989 service treatment record, the 
August 1997 VA examination and November 
1997 addendum, the May 2009 QTC 
examination, and the August 2010 VA 
examination.

All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.

If the examiner feels that the requested 
opinion cannot be rendered without 
resorting to speculation, the examiner 
should state whether the need to speculate 
is caused by a deficiency in the state of 
general medical knowledge (i.e. no one 
could respond given medical science and 
the known facts) or by a deficiency in the 
record or the examiner (i.e. additional 
facts are required, or the examiner does 
not have the needed knowledge or 
training).

5.	Thereafter, any additional development 
deemed appropriate should be accomplished.  
The RO should then re-adjudicate the 
claims.  If either claim remains denied, 
the RO should issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

